      Case 3:19-cv-00058-BSM Document 21 Filed 07/07/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

TRACYE YIELDING                                                            PLAINTIFF

v.                        CASE NO. 3:19-CV-00058-BSM

STEPHEN LIVELY, et al.                                                  DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of July, 2020.




                                                 UNITED STATES DISTRICT JUDGE
